Title: Bartholomé Wild to John Adams: A Translation, 20 October 1780
From: Wild, Bartholomé
To: Adams, John


      
       Monsieur
       Utrecht, 20 October 1780
      
      Your friend, Mr. Ceresier, asked me to send you some political pamphlets on current affairs, and here they are:
      
     
      3 Destin de l’Amerique 8° à 16 Stvrs:
      F
      2.
      8
     
     
      1 Tableau historique des Provinces Unies 12°. 6 vol.
      
      9.
      16
     
     
     
      1 Advocaat pour et Contre 8°
      
      .
      11
     
     
      1 Lettres Hollandoise 4 T et T 5 No. 1 à 9.
      
      24.
      6
     
     
      1 observation et Suitte 2 parties 8°
      
      1.
      5
     
     
      1 Reponce aux memoires de York
      
      .
      4
     
       
     
      1 Pierre de Touche
      
      .
      4
     
     
      1 reponce au Meme. de York
      
      .
      4
     
     
      1 Mémoire de York fevrier 1777.
      
      .
      4
     
     
      1 ditto   mars 1780.
      
      .
      4
     
     
      1 Reponce de Milord Suffolk
      
      .
      4
     
     
      1 Histoire d’un poux francois
      
      1.
      16
     
     
      1 Resolution de L.L. H.H. P.P. Les Etats Genereaux
      
      .
      16
     
     
      1 Histoire des Collonies Anciénne
      
      1.
      5
     
     
      1 Etat present des Indes Hollandoise
      
      .
      16
     
     
      1 Leopard Brittanique
      
      .
      11
     
    
   Any that you do not wish to keep may be freely returned to Mr. Mandrillon.
      In two weeks I plan to come to Amsterdam and have the honor of meeting you and presenting my respects. Having been born Swiss, and therefore raised in perfect freedom, and lived for the last forty years or so in this free country (although not quite so free as Switzerland), I am naturally drawn to people so gloriously engaged in seeking their independence as are you Americans. May the Lord who created us all free be kind and bestow on you courage, strength, and his benediction in your just war against tyrants enabling you to vanquish them with their glory and ambition. I shall always hear such news with the greatest of pleasure and please believe in the complete sincerity of a free man offering you his services, sir, your very humble and obedient servant,
      
       B. Wild
      
     